Citation Nr: 1733224	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  09-03 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1.  Entitlement to an initial rating in excess of 20 percent for right hip strain for the period beginning on October 14, 2008, on an extraschedular basis.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

T. Monrose, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1980 to February 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina dated from March 2006.

In July 2014, the Board remanded this case for further development.  The case has returned to the Board for appellate review.


FINDINGS OF FACT

1.  From October 2008, the Veteran's right hip strain was manifested by limitation of flexion to 95 degrees, extension to 0 degrees and abduction to 0 degrees.

2.  From March 2014, the Veteran's right hip strain was manifested by limitation of flexion to 50 degrees, extension to 5 degrees, and abduction to 10 degrees.

3.  From August 2015, the Veteran's right hip strain was manifested by limitation of flexion to 125 degrees, extension to 30 degrees, and abduction to 45 degrees.

4.  All symptoms and associated with the Veteran's right hip strain are encompassed by the criteria for the 20 percent schedular rating assigned, and those criteria are not inadequate.

5.  During the pendency of the TDIU claim, the Veteran has been gainfully employed.  


CONCLUSIONS OF LAW

1.  For the period beginning October 14, 2008, the criteria for an evaluation in excess of 20 percent for right hip strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.321(b), 4.71a, Diagnostic Code 5253 (2016).

2.  The criteria for entitlement to a TDIU have not been are met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Extraschedular Consideration, right hip

The Veteran contends that he is entitled to a higher rating for his right hip strain.  
The Veteran is currently rated at 20 percent under Diagnostic Code 5253.

Under Diagnostic Code 5253, a 10 percent rating is assigned when rotation is limited to the extent that the Veteran cannot toe-out more than 15 degrees or adduction is limited to the extent that the legs cannot be crossed, and a 20 percent rating is assigned when abduction of motion is lost beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253 (2016).  Normal ranges of motion of the hip include hip flexion from 0 degrees to 125 degrees and hip abduction from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II (2016).

The Veteran's schedular determinations are based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2016).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The VA Under Secretary for Benefits or the Director of the Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b)(1) (2016).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  The Director's conclusions are reviewable by the Board.  Kuppamala v. McDonald, 27 Vet. App. 447 (2015).  

The Board notes that the RO, in accordance with the Board's July 2014 remand, referred the Veteran's claim to the Director of Compensation Service for consideration of whether an extraschedular rating was warranted.  In a response received in June 2016, the Director of Compensation found no unusual or exceptional disability pattern had been demonstrated that would render the application of the regular rating criteria impractical.  The Director also concluded that the evidentiary record does not demonstrate that the symptomatology consistently associated with the service-connected right hip disability is not contemplated by the criteria utilized to assign the past and current evaluations.  In making these determinations, the Director looked at the Veteran'sVA examinations from October 2008 and August 2015.  The Board can infer that the Director believed that it would not be in the interest of justice to award an extra schedular rating in light of his findings. 

The Veteran received a VA examination in October 2008, March 2014, and August 2015.  Each examination presents a different picture of the Veteran's disability with the most recent examination showing marked improvement.  

In the October 2008 VA examination report, the examiner stated that flexion of the right hip was to 95 degrees, adduction is to 10 degrees, abduction zero degrees, and extension zero degrees.  The Veteran exhibited pain with all movements.  Weightbearing was good and his gait was normal.  Moreover, the Veteran did not exhibit weakness, tenderness, instability, or guarding or abnormal movement.  There was no ankylosis.  

During the Veteran's March 2014 VA examination, the examiner noted that flexion of the right hip to 50 degrees, extension to 5 degrees, abduction was lost beyond 10 degrees, abduction was limited such that the Veteran could not cross his legs and could not toe-out more than 50 degrees.  In terms of functional loss, the Veteran had less movement than normal and pain on movement.  He did not have ankyloses and did not use any assistive devices.  Imaging studies were normal.  The examiner noted that when entering the examination room, the Veteran had a slow, cautious and antalgic gait; however, after the examination, he was noted to walk with a normal gait.

In the August 2015 VA examination opinion, the examiner noted flexion of the right hip is to 125 degrees, extension to 30 degrees, abduction to 45 degrees, adduction to 25 degrees, all of which were noted to be normal.  The Veteran exhibited pain on hip flexion, but it did not result in functional loss.  There was no indication of pain on weightbearing or on palpation of the joint.  There was no additional functional loss after repeated use over time.    In addition, the Veteran does not use assistive devices to walk.  

Based on the previous VA examinations, the Veteran's condition is contemplated by the rating schedule.  Under Diagnostic Code 5253, a 20 percent rating is assigned when abduction of motion is lost beyond 10 degrees-which is the highest rating available under this Diagnostic Code.  As of August 2015, the Veteran's hip abduction is currently 45 degrees.  The VA examiner characterized his initial range of motion as normal.  The examiner concluded that his residual appears to be at baseline and there is no pain that significantly limits his functional ability.  The October 2008 and March 2014 examinations have consistently shown abduction of motion is to 0 degrees and 10 degrees, respectively.  The 20 percent rating accounts for such loss of abduction.  Accordingly, the Board finds that the Veteran's right hip strain was approximate to the symptomatology associated with a 20 percent rating under Diagnostic Code 5253 beginning October 14, 2008.  

As to the second factor in Thun, the Veteran did not experience "marked interference with employment" or frequent periods of hospitalization.  The Veteran's TDIU claim form dated July 2016 shows that he began working for the VA Medical Center (VAMC) in Salisbury, North Carolina in 2014 and continues to work there.  The Veteran did not indicate that he has any lost time from work due to his right hip strain or any other service-connected disability.  In addition, he has not indicated that he was hospitalized since working at the VAMC.  While the Veteran has experienced a period of unemployment prior to 2014, the Veteran has maintained his current employment for over three years since his condition has improved.  "Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2016).  As per the Supplemental Statement of the Case (SSOC) dated April 2014, the Veteran received the highest possible rating under Diagnostic Code 5253 during his unemployment from 2011 to 2014 based on the March 2014 examination.  As discussed below, the Veteran believes that his current position accommodates his disabilities.  See correspondence dated August 2016.  This statement undermines any argument that he experienced "marked interference with employment" due to his service-connected disabilities.  Thus, the second factor for granting extraschedular rating is not satisfied.  

To the extent that the Veteran believes that his disabilities entitle him to compensation on an extraschedular basis, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge.  However, the Board finds that his contentions are not supported by the objective evidence of record.  The Board has placed greater probative weight on the pertinent medical evidence which demonstrates that the Veteran's service-connected right hip strain is not manifested by an exceptional or unusual disability picture that renders impractical the application of the regular schedular standards.  The Board finds that it would not be in the interest of justice to award an extraschedular rating under these circumstances.  Accordingly, the Boards finds that an increased rating in excess of 20 percent for the Veteran's right hip strain, on an extraschedular basis, is not warranted.  

As the preponderance of the evidence is against the Veteran's claim for an extraschedular evaluation, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (West 2015); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

TDIU

The Veteran filed a claim for TDIU in July 2016 at which time he contended that he was unemployable due to his service-connected disabilities.  

TDIU may be assigned where the schedular rating is less than total if it is found that the claimant is unable to secure or follow a substantially gainful occupation as a result of 1) a single service-connected disability ratable at 60 percent or more, or 2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2016).  Disabilities resulting from common etiology or a single accident are considered one disability for the purpose of meeting the percentage thresholds for TDIU.  Id.  

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at whether a TDIU rating is warranted, but the Veteran's age or the impairment caused by nonservice-connected disabilities may not be considered in such a determination.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

The Board finds that the Veteran's service-connected hip disabilities do not preclude him from securing and following substantially gainful occupation.  After filing his TDIU claim, the Veteran informed the VA that he continued to work for the Salisbury VAMC.  See Correspondence dated August 14, 2016 and See VA Form 21-4192.  He also stated that his position accommodates his physical and mental needs.  Id.  Moreover, the August 2015 VA examination opinion states that the Veteran's right hip strain does not limit his ability to perform any type of occupational task.  While his TDIU claim states that he worked at VAMC until 2016 (without specifying a month), the evidence of record is devoid of any indication that he is currently unemployed.  Furthermore, the Veteran has not contended and the evidence does not suggest that his employment in marginal in nature.  See 38 C.F.R. § 4.16(a).   Considering that his position accommodates his disabilities and he is still employed, the Board finds that the Veteran is not legally entitled to TDIU since such cannot be granted for any period during which a Veteran is gainfully employed.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).    



ORDER

Entitlement to a rating in excess of 20 percent for right hip strain, on an extraschedular basis, is denied. 

Entitlement to a TDIU is denied. 



____________________________________________
L. M. Barnard
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


